Citation Nr: 0509108	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for limitation of motion, right knee, status post ACL repair 
with arthritic changes, currently rated as 10 percent 
disabling.

2.  Entitlement to assignment of a higher disability rating 
for status post ACL repair, right knee, with laxity, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1981 to December 
1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA)which granted service connection for limitation of motion 
of the right knee and assigned a 10 percent rating effective 
June 12, 2001.  This case was previously before the Board and 
was remanded in October 2004.  

By rating decision in October 2004, a separate 10 percent 
rating was assigned for right knee laxity under Diagnostic 
Code 5257, effective from March 30, 2004.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as limitation of motion, right knee, status 
post ACL repair with arthritic changes, is productive of very 
mild limitation of motion.

2.  From August 14, 2003, the veteran's service-connected 
disability, described for rating purposes as status post ACL 
repair, right knee, with laxity, has been productive of 
moderate laxity.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for limitation of motion, right knee, 
status post ACL repair with arthritic changes, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5010, 5260 (2004).

2.  The criteria for entitlement to a disability rating of 20 
percent (but no higher) for status post ACL repair, right 
knee, with laxity, have been met, effective from August 14, 
2003.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to increased ratings for her service 
connected disabilities.  A July 2001 letter informed the 
claimant of the information and evidence necessary to show 
entitlement to the benefits sought, and advised her of the 
types of evidence VA would obtaining on her behalf and what 
evidence she should provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The July 2001 letter implicitly notified the appellant that 
she should submit any pertinent evidence in her possession.  
In this regard, she was repeatedly advised to identify any 
source of additional evidence and that VA would assist her in 
requesting such evidence.  38 C.F.R. § 3.159(b)(1).

A VCAA notice letter must be provided to a claimant before 
the initial unfavorable decision on a service-connection 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, VCAA notice was provided in July 2001 and 
the initial rating decision was in January 2002.  Thus, the 
VCAA notice was timely.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records and VA medical records.  As the 
veteran has been afforded a VA examination, the Board finds 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.

Factual Background

The veteran underwent a VA medical examination in October 
2001.  The veteran reported constant pain in her knee with 
weakness.  She reported that she was unable to kneel, squat, 
run or jump.  On physical examination, the knee had slight 
effusion with a 6-inch scar.  Drawer's and McMurray's testing 
were negative.  The veteran could flex her knee to 90 degrees 
and extend it to neutral position at 0 degrees.  Radiographic 
examination of the right knee revealed mild degenerative 
joint disease of the femorotibial articulation.  The 
diagnoses were status post trauma to the right knee and 
degenerative arthritis.  

A March 2002 letter from Usup Choi, M.D. states that the 
veteran has been his patient since 1985 and that she suffers 
from lack of full extension of the knee and minor arthritic 
changes.  Dr. Choi reported that the veteran had been able to 
maintain stability.  A September 2002 medical records shows 
that both knees were stable.  VA treatment records indicate 
that the veteran continued to complain of pain and edema and 
that she wears a knee brace.  The treatment records reveal 
that the veteran continues to have full range of extension of 
the right knee with flexion limited to 110 degrees and with 
McMurray's, Lachmann's and Anterior/Posterior testing all 
negative, with the exception of mild laxity noted on 
Lachmann's testing on August 14, 2003 and again in March 
2004.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected right knee disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of her 
right knee disability is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In addition, the Board also notes that separate ratings may 
be assigned for knee disability under Diagnostic Codes 5257 
and 5003 where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The 
opinions of the VA's General Counsel appear to require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  Finally, the Board notes 
that a recent General Counsel Opinion, VAOPGCOREC 9-2004, 
states that separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of Motion from Arthritis

The veteran's right knee limitation of motion from arthritis 
is currently rated under Diagnostic Code 5260 for limitation 
of flexion.  A 20 percent rating is not warranted under this 
Diagnostic Code unless the veteran's flexion is limited to at 
least 30 degrees.  As noted above, the veteran has documented 
mild degenerative changes in the right knee with flexion 
limited to, at the most, 90 degrees and with no limitation of 
extension.  As such, the veteran's disability does not 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5260 for limitation of flexion.  Moreover, although 
there was one medical report of lack of full extension, the 
actual examination findings do not show any limitation of 
extension.  As such, the veteran's disability is 
noncompensable under Diagnostic Code 5261.

Finally, the Board acknowledges the veteran's complaints of 
pain in her right knee and recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, 
higher compensation is not warranted under these provisions 
because the ranges of motion as documented in the October 
2001 VA examination report and the VA treatment records note 
no objective evidence of pain on motion.

Right Knee Laxity

As noted above, the veteran does wear a knee brace and the 
medical evidence of record notes mild laxity of the right 
knee on Lachmann's testing on August 14, 2003, and March 
2004.  The RO has assigned a 10 percent rating under Code 
5257 for slight instability.  However, the examiner's 
reported mild laxity, and the term "mild" has been defined 
as meaning moderate in degree.  Webster's 11 New Riverside 
University Dictionary 751 (1988).  Under Code 5257, a 20 
percent rating is warranted for moderate instability.  The 
Board also notes that the records show evidence of moderate 
laxity on August 14, 2003.  Therefore, a 20 percent rating is 
warranted from that date.  

It is clear from the medical evidence, however, that the 
veteran does not suffer from more than moderate instability.  
A rating in excess of 20 percent is therefore not warranted. 

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein. 


ORDER

Entitlement to a rating in excess of 10 percent under 
Diagnostic Code 5260 for limitation of motion of the right 
knee is not warranted.  To this extent, the appeal is denied. 

Entitlement to a 20 percent rating under Diagnostic Code 5257 
for laxity of the right knee is warranted, effective from 
August 14, 2003.  To this extent, the appeal is granted, 
subject to laws and regulations governing payment of VA 
monetary benefits.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


